Citation Nr: 0808120	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  05-20 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating higher than 30 percent 
for bronchial asthma with a history of asbestosis.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served on active duty from June 1952 to August 
1955.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

Records show the veteran was represented by R. A. LaPointe, a 
private attorney who recently retired.  In a January 2008 
letter, the Board informed the veteran of Mr. LaPointe's 
retirement and notified the veteran of his options, including 
representing himself, appointing a veteran's service 
organization, or appointing a different private attorney or 
agent.  Since, however, the veteran did not reply within the 
requested 30 days of that letter, the Board will presume he 
is representing himself in this appeal.


FINDINGS OF FACT

1.  The results of pulmonary function testing (PFT) show the 
veteran has a Forced Expiratory Volume in one second (FEV-1) 
of 84 percent of the predicted value (after bronchodilation), 
and a FEV-1 to Forced Vital Capacity (FVC) ratio of 113 
percent of the predicted value (after bronchodilation). 

2.  The veteran's bronchial asthma with a history of 
asbestosis does not require monthly visits to a physician for 
required care of exacerbations or intermittent courses of 
systemic corticosteroids.  

3.  The veteran's only service-connected disability is his 
bronchial asthma with a history of asbestosis, rated 30-
percent disabling.

4.  The veteran completed four years of college and last 
worked in 1987 in a paper mill.  

5.  A VA examiner determined the veteran is not precluded 
from obtaining or maintaining substantially gainful 
employment because of his service-connected respiratory 
disability. 


CONCLUSIONS OF LAW

1.  The criteria are not met for a disability rating higher 
than 30 percent for the bronchial asthma with a history of 
asbestosis.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. 
§§ 4.1-4.14, 4.97, Diagnostic Code 6602 (2007).

2.  The criteria also are not met for a TDIU.  38 U.S.C.A. § 
1155 (West Supp. 2005); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.15, 4.16, 4.19 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran wants a higher rating for his service-connected 
respiratory disability and a TDIU.  In the interest of 
clarity, the Board will initially discuss whether these 
issues have been properly developed for appellate review.  
The Board will then address the issues on their merits, 
providing relevant VA law and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The Board finds that VA has complied with the duty-to-notify 
provisions of the VCAA.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, prior to the initial adjudication of 
his claims, two letters from the RO dated in May 2004 and 
July 2004:  (1) informed the veteran of the information and 
evidence not of record that was necessary to substantiate his 
claims; (2) informed him of the information and evidence that 
VA would obtain and assist him in obtaining; (3) informed him 
of the information and evidence he was expected to provide; 
and (4) requested that he provide any evidence in his 
possession pertaining to his claims, or something to the 
effect that he should "give us everything you've got 
pertaining to your claims."  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), the Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

For an increased-rating claim (which includes a claim for a 
TDIU), 38 U.S.C.A. § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate the 
claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 
30, 2008).  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Id.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In this case at hand, the Board finds that the RO's notice 
letters, along with the statement of the case (SOC) issued in 
June 2005, comply with the Court's holdings in Vazquez-Flores 
and Dingess.  Although not fully explained in the May 2004 
and July 2004 letters, the SOC lists the specific 
requirements for obtaining a higher rating for the 
respiratory disability and a TDIU.  And no additional 
evidence has been submitted in response to that SOC to 
warrant going back and readjudicating the claims and issuing 
a supplemental SOC (SSOC).  38 C.F.R. § 19.31.  Cf. Medrano 
v. Nicholson, 21 Vet. App. 165, 172 (2007) (where after VA 
provides a content-compliant VCAA notice on all requisite 
notice elements, albeit in an untimely manner, and a claimant 
subsequently informs VA that there is no further evidence to 
submit, the failure by the RO to conduct a subsequent 
readjudication is not prejudicial because the result of such 
a readjudication would be no different than the previous 
adjudication).  Consider further that the United States Court 
of Appeals for the Federal Circuit (Federal Circuit Court) 
recently held that a SOC or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 07-7130 (Fed. Cir. Sept. 17, 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Moreover, if there even arguably was any deficiency in the 
notice to the veteran or the timing of these notices it is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding the Board had erred by relying on various 
post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, but determining nonetheless the evidence 
established that the veteran was afforded a meaningful 
opportunity to participate in the adjudication of his claims, 
so concluded the error was harmless.)

If there is any notice deficiency, the Board finds that the 
presumption of prejudice on VA's part has been rebutted:  (1) 
based on the communications sent to the veteran over the 
course of this appeal, he clearly has actual knowledge of the 
evidence he is required to submit; and (2) based on his 
contentions as well as the communications provided to him by 
VA, it is reasonable to expect that he understands what is 
needed to prevail.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007). 

In addition, VA has fulfilled its duty to assist by obtaining 
all relevant evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The RO obtained all medical records the veteran 
cited as relevant to his claims.  He was also afforded a VA 
examination to determine the nature and severity of his 
service-connected respiratory disability, including insofar 
as whether it renders him unemployable.  See, e.g., 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  Since the 
examination included findings from a pulmonary function test 
- the required objective measure of his respiratory 
capacity, and addressed the issue of his employability, it is 
adequate for rating purposes.  38 C.F.R. § 4.2.  Accordingly, 
the Board finds that no further notification or assistance is 
necessary to meet the requirements of the VCAA or Court.

II.  Increased Rating for Bronchial 
Asthma with a History of Asbestosis

The record shows the veteran was treated for bronchial asthma 
while on active duty.  And as a result, a March 1959 rating 
decision granted service connection for this condition.  It 
was eventually rated as 30-percent disabling, and this rating 
has been in effect ever since.  In May 2000, the RO also 
granted service connection for his history of asbestosis, 
recharacterizing his disability to take this into account.  
However, assigning separate disability ratings for the 
bronchial asthma and asbestosis would violate VA's anti-
pyramiding regulation, 38 C.F.R. § 4.14.  See also Esteban v. 
Brown, 6 Vet. App. 259 (1995).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Bronchial asthma is rated under 38 C.F.R. § 4.97, Diagnostic 
Code (DC) 6602.  This code provides a 30 percent rating when 
FEV-1 is 56 to 70 percent of predicted or; FEV-1/FVC is 56 to 
70 percent; or daily inhalational or oral bronchodilator 
therapy is required; or inhalational anti-inflammatory 
medication is required.

The next higher rating of 60 percent is assigned when FEV-1 
is 40 to 55 percent of predicted; or FEV-1/FVC is 40 to 55 
percent; or at least monthly visits to a physician for 
required care of exacerbations is needed; or intermittent (at 
least three per year) course of systemic (oral or parenteral) 
corticosteroids is required.  Id.  

The next higher rating of 100 percent is assigned when the 
FEV-1 is less than 40 percent predicted, or FEV-1/FVC is less 
than 40 percent, or more than one attack per week with 
episodes of respiratory failure; or requires daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications is required.  Id.

Supplementary information published with the promulgation of 
the rating criteria indicates that post-bronchodilator 
findings are the standard in pulmonary assessment.  See 61 
Fed. Reg. 46720, 46723 (Sept. 5, 1996) (VA assesses pulmonary 
function after bronchodilation).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of it is against a 
disability rating higher than 30 percent for the veteran's 
bronchial asthma with a history of asbestosis.  An August 
2004 VA pulmonary function test shows that before 
bronchodilator use, FEV-1 was 92 percent of predicted and 
that FEV-1/FVC was 67 percent.  After bronchodilator use, 
FEV-1 was 84 percent and FEV-1/FVC was 113 percent.  These 
post-bronchodilator values do not support assigning a rating 
higher than 30 percent under DC 6602.  There also is no 
evidence the veteran's respiratory disability requires 
monthly visits to a physician for required care of 
exacerbations or intermittent courses of systemic 
corticosteroids.  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a disability rating higher than 30 percent 
for his service-connected bronchial asthma with a history of 
asbestosis.  And as the preponderance of the evidence is 
against his claim, the doctrine of reasonable doubt is not 
for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Hence, 
the appeal is denied.

III.  TDIU

The veteran claims he has been unable to work since 1987 
because of his 
service-connected respiratory disability and, therefore, 
entitled to a TDIU.  After carefully reviewing the record, 
however, the Board finds otherwise, that the preponderance of 
the evidence also is against this claim.

The veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  Consideration may be given to his level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age 
or the impairment caused by any nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities - provided 
there is one disability ratable at 60 percent or more, or, if 
more than one disability, at least one disability ratable at 
40 percent or more and a combined disability rating of 70 
percent.  Id.

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which a permanent and 
total disability rating for compensation purposes may be 
established, the veteran's disabilities may be considered 
under subjective criteria.  If the veteran is unemployable by 
reason of his disabilities, occupational background, and 
other related factors, an extraschedular total rating may 
also be assigned on the basis of a showing of 
unemployability, alone.  See 38 C.F.R. § 4.16(b).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
discussed the meaning of "substantially gainful 
employment."  In this context, it noted the following 
standard announced by the United States Federal Court of 
Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

That said, to receive a TDIU, the veteran's service-connected 
disabilities, alone, must be sufficiently severe to cause 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).



In this case, the veteran's only service-connected disability 
is his bronchial asthma with a history of asbestosis, rated 
30-percent disabling.  Since he does not meet the threshold 
minimum rating requirements of § 4.16(a), he can only receive 
a TDIU on an extra-schedular basis, if it is shown that his 
service-connected disability, when considered in light of his 
education and occupational experience, renders him incapable 
of obtaining or retaining substantially gainful employment.  
See 38 C.F.R. § 4.16(b).

In his August 2002 TDIU application, VA Form 21-8940, the 
veteran noted that he had last worked full time in February 
1987 in a paper mill.  He listed no prior work experience, 
but indicated that he had completed four years of college.  
In the "Remarks" section, he then wrote, "I suspect from 
breathing discomfort and chest discomfort." 

The only medical evidence addressing the veteran's 
employability is the report of his August 2004 VA 
compensation examination.  After performing a comprehensive 
respiratory examination, including the pulmonary function 
test findings already mentioned (pre- and post-
bronchodilator), the VA examiner concluded:

In regard to the [veteran's] employability, it is 
my opinion that it is less likely that the 
[veteran] is unemployable solely on the basis of 
his service-connected disability which is labeled 
as bronchial asthma.  The [veteran's] most recent 
pulmonary function tests were recovered as normal 
by the pulmonologist in Lake City.  It is unclear 
to me what the [veteran's] shortness of breath is 
due to, although he does seem somewhat limited by 
this condition.  However, I do not believe it is 
from his service-connected condition due to the 
normalcy of his pulmonary function tests. 

This opinion provides highly probative evidence against the 
veteran's claim that his service-connected respiratory 
disability precludes him from securing or maintaining gainful 
employment.  In addition, no medical opinion has been 
submitted that contradicts this opinion.  As such, the Board 
finds that this opinion is sufficient to deny the veteran's 
claim of entitlement to a TDIU.  See Wray v. Brown, 7 Vet. 
App. 488, 493 (1995) (holding that the adoption of an expert 
medical opinion may satisfy the Board's statutory requirement 
of an adequate statement of reasons and bases if the expert 
fairly considered the material evidence seemingly supporting 
the veteran's position).  

The Board realizes a determination by the Social Security 
Administration (SSA) dated in February 2001 found the veteran 
to be disabled since January 1988 due to a combination of 
factors - namely, his asbestosis, coronary artery disease, 
bronchial asthma, diabetes, and other conditions.  He thus 
has many health concerns other than just his bronchial asthma 
and asbestosis that render him disabled and interfere with 
his ability to work.  It must be shown that he is 
unemployable irrespective of these other well-documented 
disabling conditions.  And, unfortunately, there is presently 
no such evidence.  In any event, the Board is not bound by 
the findings of disability and/or unemployability made by 
other agencies, including SSA.  See Collier v. Derwinski, 1 
Vet. App. 413, 417 (1991).  Thus, SSA's determination has 
little probative value and is insufficient to overcome the VA 
examiner's opinion that the veteran is not unemployable due 
to his service-connected respiratory disability.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may 
favor the opinion of one competent medical expert over that 
of another when decision makers give an adequate statement of 
reasons and bases).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a TDIU.  And as the preponderance of the 
evidence is against this claim, the doctrine of reasonable 
doubt is not for application.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.3; Gilbert, 1 Vet. App. at 53-56.  Accordingly, 
the appeal is denied.




ORDER

The claim for a disability rating higher than 30 percent for 
bronchial asthma with a history of asbestosis is denied.

The claim for a TDIU is also denied.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


